PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/384360
Filing Date: April 15, 2019
Appellant(s): WEINER et al.



      __________________
       Michael Ben-Shimon
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 2/24/2022.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 9/29/2021 from which the appeal is taken is being maintained by the Examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
Regarding claims 1 and 9:
The Appellant states in page 8, paragraph 5, under Section A, of the brief that Murshid does not teach a spatially multiplexing optical fiber. As stated previously in the final office action dated 9/29/2021, for claim 1, reference Hubbard teaches a spatially multiplexing fiber optical fiber (Fig. 8, fiber 23) that is coupled to a transmit spatial multiplexer (Fig. 8, coupler 81). Murshid isn’t relied on to teach a spatially multiplexing fiber.
The Appellant provides further reasoning in paragraph 4 of page 9 and paragraph 4 of page 10 of the brief to show why Murshid doesn’t teach the claimed limitation “distinct spatial paths of a spatially multiplexing fiber”. As already stated above, Murshid wasn’t relied on to teach this limitation and Hubbard teaches this limitation in Fig. 8 which shows the plurality of distinct spatial paths 9 and 11. Furthermore, a look at Murshid, Col. 7, lines 46-55 states “the beams are propagating in different paths. That is each beam will travel independently inside the fiber according to its own trajectory”. This in itself also teaches that the optical beams are travelling in distinct spatial paths. 
The Appellant states in page 11, paragraph 4, that since Murshid teaches the motivation of preventing or avoiding interference, one of ordinary skill in the art would be lead away from the technique of Murshid. In response to Appellant's argument that the references fail to show certain features of Appellant’s invention, it is noted that the features upon which Appellant relies (i.e., to cause interference) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Furthermore, the Appellant states in paragraph 3 of page 12 that the actual security is provided by virtue of hopping the portions of each signal onto different spatial modes and that this has nothing to do with preventing tapping, but further points to Col. 26, lines 6-12 (in paragraph 4 of page 12) which clearly states “Data unrelated to the transmission can be transmitted on one mode as a kind of jamming signal for further security. Without the proper key and separation, unauthorized line tapping will result in a signal buried deep in noise”. Thus, it is evident that the technique taught by Murshid and relied upon by the Examiner, does prevent tapping.
The Appellant states in paragraph 1 of page 13, that there is no relevance of the teaching of Murshid as to the separate paths taught by Hubbard and provides further reasoning in paragraph 2 of page 13 stating that the teachings of Murshid are not suggestive of, or a reason to make, the proposed combination. Firstly, as already stated above, Murshid wasn’t relied on to teach the limitation “the spatially multiplexing fiber” and Hubbard teaches this limitation in Fig. 8 which shows the plurality of distinct spatial paths 9 and 11. Secondly, as already stated in Final Office Action mailed 9/29/2021 within claim 1, the system taught by Hubbard is modified to incorporate the teachings (that are relied on by the Examiner) of Murshid in order to avoid unauthorized line tapping (Murshid: Col. 26, lines 10-12). Thus, it can be seen that there is a reason to make this combination. Further, in regard to Murshid not having relevancy, Murshid at Col. 7, lines 46-55 states “the beams are propagating in different paths. That is each beam will travel independently inside the fiber according to its own trajectory”. This in itself teaches that the optical beams are travelling in distinct spatial paths. Therefore, the combination of Hubbard in view of Murshid teaches these limitations of the claims.
The Appellant further states in paragraph 4 of page 14, “Given the complicated nature of Murshid, including the need to arrange for specific angles for entry of each signal to arrange for optical separation within…and requires special receiving hardware. Murshid is just the kind of reference that Hubbard is specifically saying that there is no need for”. The Examiner would like to point out that Murshid doesn’t state that the receiving hardware taught by Murshid is complicated nor “special”. Furthermore, as already presented in the Final Office Action dated 9/29/2021 for claim 1, Hubbard was relied on to teach the limitation of “a spatially multiplexing fiber” which comprises distinct spatial paths, and Hubbard did not teach that the chaff source and transmit source are within a same optical frequency range of operation for security purposes. Murshid teaches sources that not only operate within a same optical frequency range but also (as presented above) travel in distinct spatial paths, for the purposes of security. Thus, the combination of Hubbard in view of Murshid teaches the limitations of the claims.
The Appellant states in paragraph 2 of page 15, that one of ordinary skill in the art would not make the combination for the reasons given by the Appellant. Besides the reasons presented previously, in response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the Examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, as already presented above, Hubbard was relied on to teach the limitation of “a spatially multiplexing fiber” which comprises distinct spatial paths, and Hubbard did not teach that the chaff source and transmit source are within a same optical frequency range of operation for security purposes. Murshid teaches sources that not only operate within a same optical frequency range but also (as presented above) travel in distinct spatial paths, for the purposes of security. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system taught by Hubbard and incorporate the teachings (that are relied on by the Examiner) of Murshid in order to avoid unauthorized line tapping (Murshid: Col. 26, lines 10-12).
The Appellant further states in paragraph 3 of page 15 that “if Appellant can show by attack on one or more of the references individually that none of the references teaches an element and based on the attacks or admission of the Office Action there is no way to modify any of the reference to supply the missing element, then it actuality, the attack is on the combination as a whole”. The Examiner would like to point out that the response presented by the Appellant in pages 8-12 of the brief explicitly states the elements of the claim not taught by the secondary reference Murshid i.e. limitations corresponding to a spatially multiplexing fiber with distinct spatial paths. Especially page 8 of the brief states “Murshid does not teach a spatially multiplexing optical fiber”. As stated previously in the final office action dated 9/29/2021, for claim 1, reference Hubbard teaches a spatially multiplexing fiber optical fiber (Fig. 8, fiber 23) that is coupled to a transmit spatial multiplexer (Fig. 8, coupler 81). Murshid isn’t relied on to teach a spatially multiplexing fiber. The Appellant states above that “if Appellant can show by attack on one or more of the references individually that none of the references teaches an element”. The Appellant seems to solely rely on reference Murshid for not teaching claimed elements without fully considering and accepting all the elements taught by reference Hubbard. Simply attacking reference Murshid to not teach claimed limitations (that are already taught by reference Hubbard as presented by the Examiner above) does not lead to an attack on the combination as a whole.  In response to appellant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
These responses similarly apply to dependent claim 9.
Regarding claims 18 and 19:
The Appellant states in paragraph 2 of page 17 of the brief, “The prearranged times or time slot…are likewise describing a format for the signals and has nothing to do with any type of recording as being the source of the data stream”. The Examiner would like to point out that claim 18 simply states “wherein the data stream is pre-recorded and stored at the chaff source”. The claim does not state what “pre-recorded” entails and what is performing this “pre-recorded” function. The Appellant presents an excerpt of Col 2 of Hubbard which states “a second pulse generator such as a random PCM pulse generator” from lines 58-62, but the Appellant fails to see the immediate subsequent lines which states “The second pulse generator output is repetitively occasionally gates into the secure channel to form the abovementioned correlated security bits” and the “abovementioned correlated security bits” are “correlated in a prearranged way”. One of ordinary skill in the art will understand that “a prearranged way” entails a pre-recorded format. Col. 2 of Hubbard explicitly states that the output/data stream of the second pulse generator comprises a format that has been pre-recorded. 
The Appellant further states that Col. 13, lines 42-44 “has nothing to do with any type of recording as being the source of the data stream”. The Examiner would like to point out that claim 18 nor claim 5, which it depends on, comprises any language that “has nothing to do with any type of recording as being the source of the data stream”. In response to Appellant's argument that the references fail to show certain features of appellant’s invention, it is noted that the features upon which Appellant relies (i.e., any type of recording as being the source of the data stream) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
These responses similarly apply to dependent claim 19.
Regarding claim 15:
The Appellant states in page 19, paragraph 4 of the brief, “Appellant notes that the chaff signal could have data thereon e.g. claims 5, 6 and 12” and further states in paragraph 1 of page 20 of the brief, “Thus, the data on the chaff signal is not being protected from unauthorized detection as recited in the claims”. The examiner would like to point out that claims 5, 6 and 12 depend on independent claim 1 and not claim 15. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., subject matter of claims 5, 6 and 12 and/or the data on the chaff signal is not being protected from unauthorized detection) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
The Appellant states in page 20, paragraph 3 of the brief, “Appellant is arguing that Jong does not teach or suggest a chaff signal generator configured to drive the at least one chaff channel in synchronization with the at least one true signal channel based on the at least one true signal as processed by a chaff clock synchronizer”. As already stated in the Final Office Action dated 9/29/2021, Jong is not relied upon solely to teach the above mentioned limitations of claim 15 as presented by the Appellant. Hubbard in view of Jong teaches the limitations of claim 15. Hubbard already teaches a chaff signal generator that is configured to drive the at least one chaff channel in sync with the true channel by using a clock synchronizer but doesn’t teach that the synchronizer performs this synch based on the true signal processed by the synchronizer. This limitation is taught by Jong and the functionality of the synchronizer taught by Hubbard is modified to incorporate the functionality of the synchronizer taught by Jong.
The Appellant further states in paragraph 2 of page 21 of the brief that “if Appellant can show by attack on one or more of the references individually that none of the references teaches an element and based on the attacks or admission of the Office Action there is no way to modify any of the reference to supply the missing element, then it actuality, the attack is on the combination as a whole”. The Examiner would like to point out that the response presented by the Appellant in pages 19 and 20 of the brief explicitly states the elements of the claim not taught by the secondary reference Jong i.e. limitations corresponding to a chaff signal generator is configured to drive the at least one chaff channel in synchronization with the at least one true signal channel based on the at least one true signal as processed by a chaff clock synchronizer. As stated previously in the Final Office action dated 9/29/2021, for claim 15, reference Hubbard teaches a chaff signal generator (Fig. 5, generator 36+37; Col. 12, lines 30-31) configured to drive the at least one chaff channel in synchronization with the at least one true signal channel (Col. 2, lines 59-60, random PCM pulse generator synchronized with the common transmitter clock 39) by using a chaff clock synchronizer (Fig. 5, chaff clock synchronizer within generator 36; Col. 12, lines 30-35, random noise generator which is clocked….the output…should consist of…timing as the pulses in the electrical secure signal…; Col. 12, lines 64-67, provides synchronized pulses in both the secure and guard channels…). Jong isn’t relied on to teach a chaff signal generator and its driving functionalities. The Appellant states above that “if Appellant can show by attack on one or more of the references individually that none of the references teaches an element”. The Appellant seems to solely rely on reference Jong for not teaching claimed elements without fully considering and accepting all the elements taught by reference Hubbard. Simply attacking reference Jong to not teach claimed limitations (that are already taught by reference Hubbard as presented by the Examiner above) does not lead to an attack on the combination as a whole.  In response to Appellant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 
The Appellant further states in paragraph 1 of page 22 of the brief, that in Jong, a purpose appears to be to recover the clock from a desired data signal with minimized jitter and that there is no need for such a thing with regard to a chaff signal which does not carry actual data. Firstly, according to paragraph 3 of Jong, the purpose of Jong in part is to minimize optical jitter in transmitter systems and to do so use circuits in the electrical domain to reduce jitter from the electrical signals that are converted into optical signals. It is not the intent of Jong to recover the clock from a desired data signal with minimized jitter as presented by the Appellant. Furthermore, the transmitter system taught by Hubbard also performs conversions from electrical to optical (Fig. 5, using laser 38) and as presented by Jong, jitter in optical and electrical signals occur in such transmitter systems. Thus, incorporating the teachings of Jong into the system taught by Hubbard will help reduce the jitter in the electrical signals that are converted into optical signals (Jong: paragraph [0003], lines 8-11).
The Appellant states in paragraph 5 of page 22 (and similar reasonings in paragraph 4 of page 23) of the brief, “There is no reason to make such a modification” of Hubbard with the teachings of Jong. In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, as already previously stated in the Final Office Action dated 9/29/2021 for claim 15, Hubbard already teaches a chaff signal generator that is configured to drive the at least one chaff channel in sync with the true channel by using a clock synchronizer but doesn’t teach that the synchronizer performs this synch based on the true signal processed by the synchronizer. This missing limitation is taught by Jong and the functionality of the synchronizer taught by Hubbard is modified to incorporate the functionality of the synchronizer taught by Jong for the benefit of reducing jitter from the electrical signals in the transmitter (Jong: paragraph [0003]).
The Appellant states in paragraph 1 of page 24 of the brief, “they are not related in more aspects that those that have in common. Furthermore, they are not performing synchronization of the same type as explained hereinabove”. As already stated above, Hubbard teaches the limitations of the claim pertaining to a chaff signal generator that is configured to output a chaff channel in sync with the true channel. The Appellant has already stated in paragraph 5 of page 20 of the brief, “although it is possible that there is data carried on the chaff channel”, in an essence showing that both the “true channel” and the “chaff channel” comprise data on them. Reference Jong teaches a synchronizer performing synchronization for its input signal (Fig. 3, synchronizer 340 for input signal 345) based on another input signal (Fig. 3, based on input signal 315) as processed by the synchronizer (paragraph [0031], lines 6-14, The second decision circuit 340 is operable to determine an appropriate time to latch the second input data signal…based upon the timing information…from 320; paragraph [0027], 320 is operable to extract timing information from the first input data signal 315) wherein both the signals comprise data. Since Hubbard doesn’t teach that the synchronizer performs synchronization based on the true signal processed by the synchronizer, this missing limitation is taught by Jong and the functionality of the synchronizer taught by Hubbard is modified to incorporate the functionality of the synchronizer taught by Jong for the benefit of reducing jitter from the electrical signals in the transmitter (Jong: paragraph [0003]). 
Regarding claims 6 and 12:
The Appellant states in page 24, paragraph 2 of Section D of the brief, “one of ordinary skill in the art would not consider implement a quantum random generator in Hubbard…that there would appear to be no reasonable gain in doing so”. The Examiner would like to point out that the limitations of claims 6 and 12 simply states “wherein the data stream is generated at the chaff source using a quantum random number generator”. The claim doesn’t comprise any language stating any reasoning as to why a quantum random generator is used nor is there any language as to the nature or structure of its complexity. Reference Hubbard already teaches a random number generator (Fig. 5, generator 36; Col. 12, lines 60-63; Col. 13, lines 65-68) but doesn’t teach that the generator is a quantum random number generator. Given that the goal of “random number generators” is to output random numbers, it would have been obvious to one of ordinary skill in the art to use the quantum random number generator as taught by Jukic by means of simple substitution of one known element for another in order to yield predictable results. See MPEP 2143 B.
These responses similarly apply to dependent claim 12.
Regarding claims 8 and 13:
The Appellant states in page 25, paragraph 2 under Section E of the brief, “In Tomita, there is no comparison between power levels of the two signals as called for in the claims”. As already presented in the Final Office Action dated 9/29/2021 for claims 8 and 13, Tomita teaches two sources (Fig. 1, sources 14/18) outputting optical signals that each comprise power/intensity levels. Furthermore, a look at paragraph [0038] of Tomita and Fig. 1 shows a multiplexer 110 that multiplexes the lights output by sources 14 and 18. Tomita clearly states in paragraph [0047], lines 12-27, “And the receiver calculates the expectation value of the light intensity of the receiving light that is supposed from the light intensity information received from the sender and the known transmission channel loss. And the receiver compares the calculated expectation value of the light intensity with the light intensity of the actually received light, and detects whether the transmission channel is normal or not…” i.e. the receiver calculates an “expectation value” of the intensity of the optical signals output by the transmitted sources (intensity output by the transmission sources on the transmitting side) and compares it with the “actual value” of the intensity of the optical signals received (intensity measured at the receiver). Hence, Tomita teaches a comparison of the transmitting sources optical signal intensities from the transmitting side with the intensities of the transmitting sources optical signal at the receiving side as called for in the claims.



Although the Appellant nominally argues the rejection of the dependent claims 2-5 and 7-8 depending on claim 1, dependent claims 10, 11, 13 and 14 depending on claim 9, and dependent claims 16 and 17 depending on claim 15, the arguments presented do not point out with particularity or explain why the limitations of the claims are separately patentable except for pointing back to the arguments made with respect to the independent claims. Therefore, the Examiner relies on responses made above with respect to the independent claims 1, 9 and 15 for all the remaining claims.
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/PRANESH K BARUA/Examiner, Art Unit 2637                                                                                                                                                                                                        



Conferees:
/DAVID C PAYNE/Supervisory Patent Examiner of Art Unit 2637                  

/KENNETH N VANDERPUYE/Supervisory Patent Examiner, Art Unit 2636                                                                                                                                                                                                                                                                                                                                                                                              


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless Appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.